Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,8,12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 20190357184 A1) hereinafter as Tang in view of HUANG et al ( US 20180249428 A1) hereinafter as HUANG.
Regarding claim(s) 1 and 16-18 Tang discloses a resource assignment method performed by a user equipment (UE) (See Fig(s). 2,Step 210, abstract), the resource assignment method comprising: 
determining a target resource set for data transmission at a first time unit (See Fig(s). 2 step 210, abstract,  terminal device determines a plurality of candidate resource sets for transmitting first control information, See ¶ 6); 
selecting a first resource from the target resource set that is earliest in time, wherein the first resource is located at a second time unit (See Fig(s). 2 step 230-240, See ¶ 77, the terminal device randomly selects one or more resource sets from the at least one resource set in which the first control information is capable of being detected as the target resource set); 
determining, between the first time unit and the second time unit, whether the first resource is available (See ¶ 79-80, determining, by the terminal device, the target resource set from the at least one resource set, in which the first control information is capable of being detected, in the multiple candidate resource sets, includes: the terminal device determines the at least one resource set as the target resource set); and determining whether data is transmitted on the first resource based on whether the first resource is available (See ¶ 71).
Tang fails to disclose selecting a first resource from the target resource set that is earliest in time.
HUANG discloses selecting a first resource from the target resource set that is earliest in time (See ¶ 74-77, When there are at least two uplink resources that have the earliest start time, any one of the at least two uplink resources may be selected as a target uplink resource.). Earliest start time resource selection provides for rapid resource reservation within an limited frequency slots.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of HUANG within Tang, so as to enhance overall network performance by allocating resources properly so as to avoid delay and/or interference in frequency allocation.
Further with respect to claims 16-18, Tang discloses determining whether data is transmitted on the first resource at the second time unit based on a result of the determination (See Fig(s). 3, 81, a time-domain resource for transmitting the second control information in a current time-domain resource unit.).

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 20190357184 A1) hereinafter as Tang in view of HUANG et al ( US 20180249428 A1) hereinafter as HUANG, of Byun et al ( US 20200196296 A1) hereinafter as Byun.
Byun discloses wherein the determining of whether the first resource is available comprises at least one of: determining, at the second time unit, whether the first resource is available based on a Listen Before Talk (LBT) criterion; determining whether the first resource is available based on scheduling assignment (SA) signaling that is correctly decoded between the first time unit and the second time unit; and determining whether the first resource is available based on a Resource Reservation Signaling (RRS) that is correctly decoded between the first time unit and the second time unit (See Fig(s). 7 S730, abstract, 123, Information related to the new resource set allocated by the target BS may be transmitted in a UE resource reserve response message). Resource reservation signaling between UE and destination target ensures appropriate bandwidth allocation to users as needed.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Byun within Tang, so as to enhance overall network performance by having proper bandwidth allocation for all users within a given network of interest.

Regarding claim(s) 8, Tang discloses determining whether the multiple resources at the second time unit are available; and when resources at the second time unit are determined to be available, transmitting the data on any of the resources (See ¶ 6, a terminal device determines multiple candidate resource sets for transmitting first control information; the terminal device detects the first control information sent by a network device in the multiple candidate resource sets; the terminal device determines a target resource set from the multiple candidate resource sets according to a detection result of the first control information).
Regarding claim(s) 12, Tang discloses wherein resources for transmitting the RRS and resources for transmitting data are located in different resource pools (See ¶ 10,23).
Regarding claim(s) 13, Tang discloses after the transmitting of the data on an available resource, when there are remaining resources in the target resource set, determining an available resource from the remaining resources for data retransmission.  (See ¶ 6, 12the terminal device may determine the control channel resource corresponding to the target resource set by looking up a preset table that includes the corresponding relationship between the multiple candidate resource sets and the multiple control channel resources.).
Regarding claim(s) 14, Tang discloses wherein a resource in the target resource set comprises, in a time domain or a frequency domain, a plurality of continuous resource grids, and each resource grid is composed of one or more resource blocks within one time unit, wherein the one or more resource blocks are continuous in the frequency domain (See ¶ 102,   the physical resource set may be a frequency-domain resource set formed by multiple Physical Resource Blocks (PRBs), and different resource sets occupy different frequency-domain resources.).
Regarding claim(s) 15, Tang discloses when a resource available for transmitting data comprises a plurality of time units in a time domain, transmitting the data on the resource in any one of the following manners: repeatedly transmitting the data on the plurality of time units; and performing rate matching on the data based on the plurality of time units (See ¶ 102-104).
Regarding claim(s) 19, Tang discloses a processor; and a memory, configured to store machine readable instructions which, when executed by the processor (See Fig(s). 7 storage 730).
Regarding claim(s) 20, Tang discloses non-transitory computer readable storage medium having stored thereon computer executable instructions that, when executed by a processor of a user equipment UE, cause the UE to perform the method of claim 1, (See Fig(s). 7, program instruction in storage 730).

Allowable Subject Matter
Claims 2-5,7,10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411